—Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 21, 1988, dismissing with prejudice plaintiffs causes of action as against the institutional defendants, while severing and transferring back to the Judge who had initially heard this case the remaining cause of action against the governmental defendants, unanimously affirmed, without costs. The diverse appeals from all other written and oral interlocutory orders by Justices Gammerman and Kristin Booth Glen, brought up for review, are dismissed as superseded by that final order, without costs.
Plaintiffs refusal to go forward with selection of a jury on the appointed date for commencement of trial constituted abandonment of her claims against the institutional defendants. Concur—Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.